DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The below claims are objected to because of the following informalities:  
The dependent claims recite “A method of claim ##, wherein / further comprising…” While it is clear that the dependent claims are referring to the method of a previous claim, the claims should recite “The method of claim ##, wherein / further comprising…” for consistency.
Claims 21, 25, and 29 recite, in step (a), “alter at least one preform dimension in the preform x-axis, y-axis, and z-axis;” which should read “alter at least one preform dimension along the preform x-axis, y-axis…” or similar.
Claims 21, 25, and 29 recite “opening the compression mold after the least one preform dimension…” which should read “…after the at least one preform dimension…”
Claim 21, p. 5 line 2, recites “the anisotropic cells shapes” which should read “the anisotropic cell shapes.” Claims 25 and 29 recite the same.
Claims 21, 25, and 29, last paragraph, recite “as comparted to the preform” which should read “as compared to the preform”.
Claim 22, last line, recites “does not include an external skin of foam article,” which should read “does not include an external skin of the compression molded foam article.” Claims 26 and 30 contain the same.
Claim 23 recites “the cavity area” in line 2, which should read “the mold cavity area.”
Claim 24 recites “the initial preform height is…determined…before compression molding,” and then “the initial preform height is determined prior to compression molding.” The limitations appear to be redundant. Claim 28 contains the same.
In claim 25, p. 6, “longitudinal” is spelled wrong at least twice.
Claim 25 defines a position, Pj, and then recites Pi. Pi is interpreted to mean Pj.
Claim 28, line 7, recites “wherein the mold cavity depth is the average depth…” which should recite “wherein the average mold cavity depth is…” (as the average initial preform height was defined).
Claim 34 recites “the foam article” which should read “the compression molded foam article”. 
Claim 34 recites “wherein z-axis” which should read “wherein the z-axis”.
The second to last clause of claim 34 ends with a period, which should be a semi-colon.
Claims 35-38 recite “in accordance with Efficiency Test Method” which should read “in accordance with an Efficiency Test Method”.
Claims 36-37 recite “the foam article” which should read “the compression molded foam article”.
Claim 37 recites “wherein the foam article exhibits an efficiency that from about…” which needs re-worded (e.g., “an efficiency that is from about”).
Appropriate correction is required.

Claim Interpretation
Claims 35-38 recite an “Efficiency Test Method.” The recited method is not recognized as a standardized method. In view of the specification, primarily paragraphs [0179]-[0183] and [0529], the test method is interpreted as compression testing using a dynamic testing system. The properties determined by the test are interpreted as defined in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 25, and 29 recite the limitation "the direction of compression" in line 9.  There is insufficient antecedent basis for this limitation in the claim. A direction of compression has not been defined by the claims.
Claims 21, 25, and 29 recite the limitation "the compression molded foam article" (“removing the compression molded foam article”).  There is insufficient antecedent basis for this limitation in the claims. A compression molded foam article has not been defined by the claims.
The last method step of claims 21, 25, and 29 recites “forming [the / a] compression molded foam article,” which renders the claim vague and indefinite. The claim step is recited after the compression molding steps. In view of the instant specification, the “forming” step is performed in the compression mold (see, e.g., [0088]). The specification does not describe other forming steps which take place after compression molding and removing the article from the mold. As such, the recited last step of “forming” leads to indefiniteness of the claim because it is not clear if the method requires an additional forming step, and if so, what that forming step encompasses, or if the recitation is intended to communicate that a compression molded foam article has been formed by the previous steps. 
Claims 24 and 28 recites the limitation "the average depth" in line 7.  There is insufficient antecedent basis for this limitation in the claims. An average depth has not been defined by the claims.
Claim 25 recites the limitation "the initial preform height" in line 21.  There is insufficient antecedent basis for this limitation in the claim. An initial preform height has not been defined by the claims.
Claim 25 recites an equation using variables which are not defined by the claim, resulting in ambiguity as to the scope of the claim. The equation uses variables MMMMkk, CCCCjj, and IIIICCii which have not been defined. The claim has defined variables IPWi, CWj, and MGk.
Claim 34 recites, in the last paragraph, “wherein having an anisotropic cell shape have an average aspect ratio that is an average ratio of the y-axis to the z-axis.” The limitation appears to be missing words but the intended limitation is not clear. As such, the scope of the claim is indefinite.
Claim 34 recites, in the last paragraph, that an average aspect ratio is an average ratio of the y-axis to the z-axis, and then defines a major axis as parallel to the y-axis, a minor axis as parallel to the x-axis, and the average aspect ratio is a positive value from about 1.5 to about 15. The bounds of the limitation are not clear. It appears the definition of a major axis (y-axis) and minor axis (x-axis) are to define the aspect ratio, however the limitation recites immediately prior that the aspect ratio is a function of the y-axis and the z-axis (not x-axis). Clarification is required.
Claim 35 recites the limitation "the efficiency" in line 1.  There is insufficient antecedent basis for this limitation in the claim. An efficiency has not been defined by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017160874 (“Nike”), provided in Applicant’s IDS, with evidentiary support from Bauer, US 3906137 A.

The earlier Nike reference discloses a method of making compression molded foam components, such as a footwear midsole, involving forming a foam preform from a polymeric composition and then compression molding the foam preform into a finished foam article (Abstract, [0032], [0062], [0082]-[0091]). 

As to claim 21, Nike teaches a method of preparing a midsole ([0032]), comprising: arranging a preform in a compression mold ([0082]); wherein the preform comprises a polymeric foam material having a closed cell foam structure ([0079], [0090], see also ‘Compositions’ section); wherein the preform is associated with a preform x-axis, y-axis, and z-axis such that each axis is perpendicular to the other two (preform is three-dimensional, is to form a footwear midsole, XYZ alignment is standard for three-dimensional object); wherein the preform has a preform longitudinal dimension parallel to the preform y-axis of a preform x-y plan (preform of footwear midsole has a longitudinal dimension; orientation parallel to a given y- or x-axis is expected and a matter of choice with no foreseeable effect on the outcome provided the alignment of other components follows); wherein the preform z-axis is parallel to a direction of compression applied to the compression mold (z-axis typically associated with a vertical direction; compressing in vertical direction [0085]-[0086]); wherein the preform has a preform height that is a dimension parallel to the preform z-axis (has a height [0082], dimension in compression direction [0085]-[0086]); wherein the preform has an initial preform height equal to the preform height prior to compression molding ([0082]); wherein the preform has a preform area comprising an area of a preform x-y plane (preform is three-dimensional to form a midsole, has a width and length); and wherein the preform has an initial preform area that is the preform area prior to compression molding (see above);
Wherein the compression mold comprises a mold cavity (preform is placed in a compression mold having a height [0082]); and wherein the mold cavity is associated with a mold cavity x-axis, y-axis, and z-axis such that each axis is perpendicular to the other two (mold cavity is three-dimensional, is to form a footwear midsole, XYZ alignment is standard for three-dimensional object); wherein the mold cavity has a mold cavity longitudinal dimension parallel to the mold cavity y-axis of a mold cavity x-y plane (mold cavity to form footwear midsole has a longitudinal dimension, orientation parallel to given y-axis would be expected to match preform); wherein the mold cavity z-axis is parallel to the direction of compression applied to the compression mold (compressing in vertical direction); wherein the mold cavity has a mold cavity height that is a dimension parallel to the preform z-axis when the mold is closed (has a height [0082], known to associate height with z-axis); wherein the mold cavity has a mold cavity area corresponding to an area of a mold cavity bottom (mold cavity is three-dimensional, has a bottom to support the preform [0082]); and wherein the mold cavity bottom is a mold cavity x-y plane opposite a mold cavity opening (mold cavity bottom is expected to be opposite mold cavity opening, has a length and width to accommodate midsole preform);
Wherein the arranging comprises aligning the preform x-axis, y-axis, and z-axis with the mold cavity x-axis, y-axis, and z-axis (placing preform into mold [0082]); and 
Wherein the initial preform height is from about 1.1- to about 5-fold greater than the mold cavity height (the initial height of the foam preform is greater than the mold height [0082], see dimensions of [0085]-[0086]);
Closing the compression mold and compressing the preform into a closed mold cavity ([0082]); 
Applying heat, pressure, or a combination of both to the closed mold cavity for a duration of time (compressing, heating [0082]) to: (a) alter at least one preform dimension along the preform x-axis, y-axis, and z-axis (at least one dimension, e.g., vertical [0085], [0086]); and (b) alter the closed cell foam structure to a closed cell foam structure having a greater proportion of anisotropic cell shapes (expected that closed cell shapes are altered so as to have a greater proportion of anisotropic cell shapes as a result of permanent compression in one direction, see also [0085]-[0086] and Bauer; care should be taken not to subject the foam to conditions such that more than a desired amount of the closed cell structures collapse [0090]);
Opening the compression mold after the at least one preform dimension along the preform x-axis, y-axis, and z-axis and the closed cell foam structure are altered ([0082]); 
Removing the compression molded foam article from the compression mold ([0082]); and
Forming the compression molded foam article; wherein the compression molded foam article retains dimensions of the closed mold cavity within about plus or minus 50 percent (compressing to height of the mold [0082], compression molding is substantially maintained [0086]); and wherein the compression molded foam article has the closed cell foam structure having a greater proportion of closed cells with the anisotropic cell shapes as compared to the preform, or having substantially the same proportion of closed cells with the anisotropic cell shapes as compared to the preform, where an average aspect ratio of the proportion of the closed cells with the anisotropic cell shapes is greater as compared to the preform, or both the proportion and the aspect ratio of closed cells with the anisotropic cell shapes are greater in the foam structure of the compression molded foam article as compared to the foam structure of the preform (compressing closed cells in one direction and substantially maintaining the compression, as in [0082]-[0086], is reasonably expected to increase the proportion of closed cells with anisotropic cell shapes and an average aspect ratio of those closed cells).
Regarding the anisotropic cell shape and aspect ratio, Bauer, which describes compressing a foam body, shows that originally roughly spherical cells of a foam structure assume an oblate shape in dimensions perpendicular to the direction of compression (Col. 2, lines 48-54), as would be expected.
Nike does not explicitly disclose the initial preform area is less than about 95 percent the mold cavity area. However, it would have been obvious that the initial preform area is less than the mold cavity area (referring to the previously-described area of an x-y plane) in order to fit into the mold cavity. Nike discloses the preform height is greater than the mold cavity height, and therefore the preform area associated with the x-y plane would be expected to be smaller so that the preform can be placed into the mold as described in [0082]. A preform area of about 95 percent or less the mold cavity area would be expected to fit into the mold cavity area simply by placing the preform into the mold as described.
It would have been obvious to one of ordinary skill in the art before the claimed invention that the cited Nike reference teaches all of the requirements of the claimed method.

Regarding claim 22, Nike teaches the method of claim 21 as set forth above, wherein a region of the compression molded foam article includes the greater proportion of closed cells with the anisotropic cell shapes or includes the closed cells with the greater aspect ratio, or both (following the method previously described, a region of the article would include one or both). Nike does not explicitly disclose the region occupies at least 1 cubic centimeter of a total volume of the compression molded foam article, and wherein the region does not include an external skin of the compression molded foam article.  However, the process as claimed does not appear to require a specific step or steps, different from the prior art, which would necessarily lead to the claimed results. As the method is directed to an application to form a similarly-sized article following substantially similar steps (forming a footwear midsole via compression molding in a vertical direction a foamed preform having closed cell structures), the claimed results would be expected as part of regular practice of the method. 

Regarding claim 23, Nike teaches the method of claim 21 as set forth above. Nike does not explicitly disclose the initial preform area is less than about 90 percent of the mold cavity area. However, as set forth above, it would have been obvious that the initial preform area is less than the mold cavity area so that the preform can be placed into the mold as described in the cited reference. As such, the initial preform area would be expected to be less than 100 percent of the mold cavity area, such that there is a clearance between the preform and walls of the mold cavity. 
It has been shown that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The difference between an initial preform area of less than about 90 percent of the mold cavity area and less than 100 percent of the mold cavity area, in terms of fitting the preform into the mold cavity, is considered virtually negligible absent any showing of unexpected results or criticality. See MPEP 2144.05.
As such, one of ordinary skill in the art would find the claimed limitation obvious over the cited Nike reference, in order to facilitate placing of the preform into the mold cavity.

Regarding claim 24, Nike teaches the method of claim 21 as set forth above. Nike further teaches compressing the preform until a compression ratio of about 1.2 to about 4.0 is achieved; wherein the compression ratio is a ratio of initial preform height to mold cavity depth (preform is compressed to height of mold [0082], before/after dimensions [0085]). 
Nike does not explicitly disclose the initial preform height is an average height of the preform determined along an axis oriented parallel to the direction in which the compression is applied during compression molding before compression molding; and wherein the mold cavity depth is the average depth of the cavity determined along an axis oriented parallel to the direction in which the compression is applied during compression molding. However, taking a representative height or depth (vertical dimension) as an average would be obvious in the case there is any variation across the measured surface.
Nike further describes initial heights (vertical dimension) of the preform determined prior to compression molding ([0082], [0085]-[0086]).

Regarding claim 25, the independent claim recites method steps and resulting properties of the compression molded foam article which are duplicative of claim 21. The prior art citations and evidentiary support relevant to these limitations should be found from the above rejection of claim 21. The limitations not previously addressed are addressed below. 
Nike teaches wherein the preform has a plurality of initial preform widths; wherein each initial preform width of the plurality of initial preform widths is designated as IPWi; wherein i is an integer having a value of 1 to 100; and wherein each IPWi has a dimension parallel to the preform x-axis of the preform x-y plane at a position, Yi, along the preform longitudinal dimension prior to compression molding (preform is to form a footwear midsole, which has a plurality of widths which can be considered as recited, as x- and y-based dimensions are standard for width and length, see Fig. 2; the shape of the preform is substantially similar to the compression molded article other than in the vertical dimension, see [0085]-[0086]);
Nike teaches wherein the mold cavity has a plurality of mold cavity widths; wherein each mold cavity width of the plurality of mold cavity widths is designed as CWj; wherein j is an integer having a value of 1 to 100; wherein each CWj has a dimension parallel to the mold cavity x-axis of the mold cavity x-y plane of the preform at a position, Pj, along the mold cavity longitudinal direction (mold cavity is to form a footwear midsole which has a plurality of widths, see Fig. 2; the shape of the mold cavity is substantially similar to the shape of the compression molded article, see [0086]; widths can reasonably be considered as recited to characterize a shape);
Nike teaches the arranging comprises aligning the preform and mold cavity axes wherein each Pj is associated with a corresponding position of the preform longitudinal dimension when the preform y-axis and the mold cavity y-axis are aligned (placing preform into mold, corresponding three-dimensional shapes which are aligned).
Nike does not explicitly disclose the preform and the mold cavity are associated with a plurality of mold gaps; wherein each mold gap of the plurality of mold gaps is designated as MGk; wherein k in an integer having a value of 1 to 100; wherein each MGk is obtained from the cited equation and wherein each mold gap is independently from about 0.1 to about 0.7. As the variables in the cited equation are not defined by the claims, the equation is taken in view of the specification (paragraph [0080]) to mean:
                
                    
                        
                            M
                            G
                        
                        
                            k
                        
                    
                    =
                     
                    
                        
                            
                                
                                    C
                                    W
                                
                                
                                    j
                                
                            
                            -
                             
                            
                                
                                    I
                                    P
                                    W
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    C
                                    W
                                
                                
                                    j
                                
                            
                        
                    
                
            
While the Nike reference does not disclose the claimed equation or that each mold gap defined by the equation is from about 0.1 to about 0.7, the reference states that the preform is placed into the mold [0082], and therefore it would be expected that there are gaps between the preform and the mold cavity such that the preform can fit within the mold cavity and be simply placed in as described. Mold gaps within the claimed range can be expected in order to provide a clearance (e.g., approx. 10 cm width mold cavity and approx. 9 cm width preform for approx. 0.5 cm clearance on each side results in MGk of 0.1).
It would have been obvious to one of ordinary skill in the art that the cited Nike reference teaches all of the requirements of the claimed method, in order to achieve the described placing of the preform into the mold cavity.

Regarding claim 26, see claim 22 above.

Regarding claim 27, Nike teaches the method of claim 25 as set forth above. Nike does not disclose each mold gap MGk is independently about 0.125 to about 0.625. In the example given above, it can be seen how achieving a mold gap value of about 0.1 according to the referenced equation is reasonably attainable within the context of the prior art. Given the mathematical closeness to the cited range and absent any showing of unexpected results or criticality, it would be expected that having each mold gap within the claimed range would also allow for the preform to be placed into the mold cavity as described by the Nike reference, with a sufficient amount of clearance on either side of the preform (e.g., cavity width of 10 cm, preform width of 8 cm, 1 cm clearance on each side, MGk of 0.2). As such, the claimed limitation could be reached through routine optimization, for example in order to provide additional clearance between the preform and mold cavity to more easily or predictably fit the preform inside the mold cavity, or when using the same mold cavity with a narrower preform.
It would have been obvious to one of ordinary skill in the art to specify each mold gap MGk is independently about 0.125 to about 0.625 in determining the clearance between a preform and a mold cavity because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and specifying the clearance between the mold cavity and the preform as claimed would predictably result in easier fitting of the preform inside the cavity and would be an expected effect of using a narrower preform in the same mold. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Regarding claim 28, see claim 24 above.

Claims 29-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017160874 (“Nike”), provided in Applicant’s IDS, with evidentiary support from Bauer and Norton, US 20050166423 A1.

Regarding claim 29, the independent claim recites method steps and resulting properties of the compression molded foam article which are duplicative of claim 21. The prior art citations and evidentiary support relevant to these limitations should be found from the above rejection of claim 21. The limitations not previously addressed are addressed below. 
Nike teaches wherein the preform has a preform volume (preform is three-dimensional, is to form a footwear midsole); and wherein the preform has an initial preform volume that is the preform volume prior to compression molding (preform has an initial volume); 
Wherein the mold cavity has a mold cavity volume associated with the mold when it is closed (mold cavity has a mold cavity volume into which the preform is placed, is then closed [0082]);
Nike further teaches the preform has an initial height greater than the height of the compression mold ([0082]). As such, Nike teaches at least a portion of the initial preform volume is positioned outside the mold cavity (when the preform is placed into the mold cavity, before the mold is closed). Nike also indicates that the preform is easily placed into the mold, showing that there is some clearance between the mold cavity and preform in an x-y plane. Nike does not explicitly disclose less than about 90 percent of the mold cavity volume is occupied by the preform and at least 30 percent of the initial preform volume is positioned outside the mold cavity.
However, it would be obvious to one of ordinary skill in the art that these values could be reached as a result of routine optimization with regular practice of the method taught by the prior art. A percentage of the volume of the mold cavity occupied by the preform would be expected to change as a result of optimizing the relative sizing of the preform and the mold, for example to more predictably or easily fit the preform into the mold in an automated process. A percentage of the initial preform volume positioned outside the mold cavity would be expected to change as a result of the same process, for example by using a taller and narrower preform for the same reasons. At the same time, a taller preform can be used in the same mold to predictably achieve a greater degree of compression of the molded article, such that a greater initial preform volume is positioned outside the mold cavity.
Norton shows, in the context of press forming foam preforms to manufacture sole elements for footwear, that the shape or thickness of the preform is routinely varied to achieve desired characteristics of the finished article.
Therefore, absent evidence of unexpected results from the claimed occupied volume and percent of the initial preform volume positioned outside the mold cavity, it would have been obvious to one of ordinary skill in the art to have required the claimed ranges in order to more easily place the preform into the mold cavity (e.g., shape the preform narrower and taller) or modify the degree of compression, the shape of the preform with respect to the mold being a result-effective variable routinely optimized by those of skill in the art, as evidenced by Norton.

Regarding claim 30, see claim 22 above.

Regarding claim 31, Nike teaches the method of claim 29 as set forth above. Nike does not disclose wherein less than about 85 percent of the mold cavity volume is occupied by the preform; and wherein at least 45 percent of the initial preform volume is positioned outside the mold cavity.
  However, absent evidence of unexpected results from the claimed occupied volume and percent of the initial preform volume positioned outside the mold cavity, it would have been obvious to one of ordinary skill in the art to have reduced the percent of the mold cavity volume occupied by the preform and increased the percent of the initial preform volume positioned outside the mold cavity in order to more easily place the preform into the mold cavity (e.g., shape the preform narrower and taller) or modify the degree of compression, the shape of the preform with respect to the mold being a result-effective variable routinely optimized by those of skill in the art, as evidenced by Norton. 

Regarding claim 32, Nike teaches the method of claim 29 as set forth above. Nike further teaches wherein the compressing the preform into the closed mold cavity comprises compressing the preform until a final preform height and a final preform volume are reached; wherein the final preform height is the preform height when it is about equal to the mold cavity height; and wherein the final preform volume is the preform volume when it is about equal to the mold cavity volume (see [0082]). Nike discloses closing the mold and compressing the preform to the height of the mold. As the preform is expected to be similar in width and length to the mold cavity, and slightly smaller to provide the clearance associated with placing it [0082], it is reasonable to expect that the final preform volume (generally a function of length, width, and height) is then about equal to the mold cavity volume.

Regarding claim 33, Nike teaches the method of claim 29 as set forth above. Nike teaches the preform can be compression molded from a starting value of about 150% to about 240% in a vertical dimension to about 120% to about 200% ([0085]). A compressed height is considered to correspond to the mold cavity height per [0082]. As such, Nike teaches the initial preform height is from about 1.1- to about 4-fold greater than the mold cavity height.

Regarding claim 34, Nike teaches the method of claim 29 as set forth above. Nike further teaches the compression molded foam article is associated with a compression molded foam article x-axis, y-axis, and z-axis such that each axis is perpendicular to the other two (three-dimensional foam article is produced – midsole; XYZ orientation is standard); wherein the z-axis is parallel to a direction in which compression is applied during the compressing and wherein the x-axis and the y-axis define a plane parallel to a major surface of the compression molded foam article (orientation should be designated same as for the preform and mold cavity); and wherein a physical property determined along the z-axis is different from the physical property determined along the x-axis, the y-axis, or both the x-axis and the y-axis (expected result of anisotropy in foam structure); wherein (cells) having an anisotropic cell shape have an average aspect ratio that is an average ratio of the y-axis to the (z/x)-axis; wherein a major axis is parallel to the y-axis; wherein a minor axis is parallel to the (z/x)-axis; and wherein the average aspect ratio is from about 1.5 to about 15.
The limitations describing an anisotropic cell shape generally describe an elongated three-dimensional shape, which is elongated along a longitudinal, horizontal direction, which is to be expected from permanently compressing, along a vertical direction, a closed cell foam structure, as evidenced by Bauer. An average aspect ratio value in the claimed range can be expected in an oblate cell shape (see Fig. 4 of Bauer). The claimed limitations would have been obvious to one of ordinary skill in the art over the cited Nike reference.

Regarding claim 35, Nike teaches the method of claim 34 as set forth above. The instant specification defines “efficiency” with respect to an “Efficiency Test Method” in paragraphs [0180], [0183] as the integral of the unloading load deflection curve normalized by the integral of loading load deflection curve, as a result of compression testing. The specification defines a parameter “energy return” as the integral of the unloading load deflection curve.
The claimed “efficiency” appears to correspond to the “energy return, a measure of the percentage of energy the foam or component returns when compressed” of the Nike reference (see [0030]). As such, Nike teaches the efficiency as determined along the z-axis of the compression molded foam article is greater than about 60 percent when determined in accordance with an Efficiency Test Method ([0030], [0036], testing [0204]-[0205]).

Regarding claims 36-37, Nike teaches the method of claim 34 as set forth above. See the description of efficiency and Efficiency Test Method from claim 35 above and the claim interpretation section.
Nike teaches the energy return of the compression molded foam/component can be significantly greater than the energy return of the otherwise same foam preform used to make the compression molded foam component ([0033]). Nike provides that the energy return can be at least 6 to at least 12 percentage points greater than the energy return of the foam preform used to make the compression molded foam component ([0033]). As such, Nike teaches the compression molded foam article exhibits an efficiency as determined along the z-axis ([0036]) that is from about 1.0 percent to about 25 percent greater than a reference foam article (preform) when determined in accordance with an Efficiency Test Method; wherein the reference foam article is a reference preform foam article prior to compression molding from which the compression molded foam article is formed; wherein the reference preform foam article comprises essentially the same polymeric material as the compression molded foam article; and wherein the reference preform foam article has a substantially isotropic cell shape (closed cell foam structure which has not been compressed, cell shapes expected to be substantially isotropic).

Regarding claim 39, Nike teaches the method of claim 34 as set forth above. Nike does not explicitly disclose about 40 percent to about 100 percent of the compression molded foam article comprises the anisotropic cell shape.
With respect to the cell shape of a specific percentage of the product required by the claim, since the prior art Nike reference teaches using the same materials (polymeric foam preform) as claimed in a substantially similar process (compression molding in a vertical dimension the polymeric foam preform to form a midsole), the resulting percentage of the product comprising the anisotropic cell shape is expected to be the same. The process as claimed does not appear to require a specific step, different from the prior art, which would necessarily lead to the claimed results. The instant process, as claimed, does not appear to impart distinctive structural characteristics to the product which would distinguish over the prior art product. It is noted that "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). This burden of proof exists with respect to product-by-process claims.
As such, it would be expected that about 40 percent to about 100 percent of the compression molded foam article formed according to the claimed method, as taught by Nike, comprises the anisotropic cell shape.

Regarding claim 40, Nike teaches the method of claim 34 as set forth above. Nike discloses the compression molded foam article is a cushioning element for an article of footwear ([0032], [0083]).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nike as applied to claim 34 above, with evidentiary support from Zhang et al., “Compression Molding of Thermoplastic Polyurethane Foam Sheets with Beads Expanded by Supercritical CO2 Foaming,” hereinafter Zhang.

Regarding claim 38, Nike teaches the method of claim 34 as set forth above. The instant specification defines “compressive stiffness” with respect to an “Efficiency Test Method” in paragraphs [0180], [0183] as corresponding to the peak stress normalized by the strain at max load where stress and strain are defined as force/area and deflection/thickness, respectively. This stiffness appears to correspond to Young’s modulus of the material.
The Nike reference teaches that the foam article has an Asker C hardness (hardness scale for foams or soft rubbers) of about 20 to 70 C ([0042]). Nike is silent regarding the compression molded foam article exhibiting a stiffness value in the z-axis of the compression molded foam article from about 300 kilopascal to about 2000 kilopascal when determined in accordance with an Efficiency Test Method.
Zhang shows in Fig. 11 that expected values for Young’s modulus of similar compression molded polymeric foams is between 1.0-1.6 MPa (between 1000-1600 kilopascal). 
With respect to the stiffness value required by the claim, since the prior art Nike reference teaches using the same materials (polymeric foam preform) as claimed in a substantially similar process (compression molding the polymeric foam preform in a vertical dimension to form a midsole), the resulting stiffness of the product is expected to be the same. The instant process, as claimed, does not appear to impart distinctive structural characteristics to the product which would distinguish over the prior art product. It is noted that "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). This burden of proof exists with respect to product-by-process claims.
As such, it would be expected that the compression molded foam article formed according to the claimed method, as taught by Nike, exhibits a stiffness in the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110104478 A1, Simard et al, describes manufacturing a polymeric foam body having an anisotropic cell structure.
US 20160039162 A1, Murphy et al., shows using a press mold with recesses in the side walls of the mold cavity allowing for the formation of a compression molded foamed part having extensions extending from the side walls thereof (Figs. 12A-12C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754